ORDER
PER CURIAM
Jeffrey Carter (“Appellant”) filed a petition for damages against Missouri Baptist Medical Center (“MOBAP”) and its president Joan Magruder (“Magruder”) alleging retaliation in violation of the Missouri Human Rights Act (“MHRA”). Appellant alleged MOBAP and Magruder violated the MHRA by not hiring him for the position of Chief of Anesthesiology (“Chief’) at MOBAP. The trial court entered summary judgment in favor of MOBAP and Magru-der finding that Appellant’s application was for an independent contractor position; therefore, he did not have standing to sue for employment discrimination under the MHRA. Appellant appeals from the trial court’s order granting summary judgment in favor of MOBAP and Magruder. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).